Citation Nr: 1613591	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  04-35 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a fractured tibia and fibula with shortening of the left leg, peroneal nerve damage and mild degenerative arthritis of the left ankle joint.

2.  Entitlement to an initial rating in excess of 20 percent for osteoarthritis of the left knee joint and degenerative joint disease of the left ankle.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected left lower extremity disabilities, to include on an extra-schedular basis pursuant to 38 C.F.R.  § 4.16(b).
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2003 rating decision in which the Los Angeles RO (hereinafter agency of original jurisdiction (AOJ)) granted service connection and assigned an initial 10 percent rating for osteoarthritis of the left knee joint and degenerative joint disease of the left ankle, effective January 24, 2003, but denied a rating in excess of 30 percent for residuals of a fractured tibia and fibula with shortening of the left leg and peroneal nerve damage (previously characterized to include mild degenerative arthritis of the left ankle joint).  A notice of disagreement (NOD) was received in January 2004.  A statement of the case (SOC) was issued in September 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.  In March 2007, the AOJ issued an SOC granting a higher initial, 20 percent rating for the Veteran's osteoarthritis of the left knee joint and degenerative joint disease of the left ankle, effective January 24, 2003.  In April 2008, July 2008, March 2009, November 2009, December 2009, and August 2012, the AOJ issued supplemental SOCs (SSOCs), continuing the Veteran's assigned disability ratings.

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for osteoarthritis of the left knee joint and degenerative joint disease of the left ankle, the Board has characterized that claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the AOJ assigned a higher, initial rating for the left knee/ankle disability during the pendency of the appeal, as the Veteran was not granted the maximum available benefit for that disability (which he is presumed to seek), the claim for higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2014, the Veteran and his wife testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record.

In January 2015, the Board remanded these claims for further evidentiary development.  After completing this action, the AOJ continued to deny these claims (as reflected in a July 2015 SSOC) and returned these matters to the Board for further appellate consideration.

As explained below, the record reflects that the Veteran has been unemployed during the period under consideration in this appeal, and suggests that he may unable to work due to his service-connected "left leg" disability (an apparent reference to the service-connected disabilities here at issue).  The Board has therefore expanded the appeal to include the matter of the Veteran's entitlement to a TDIU, to include on an extra-schedular basis, due to the left lower extremity disabilities See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The Board's decision addressing the claims for higher ratings is set forth below.  The claim for a TDIU due to the service-connected left knee osteoarthritis is set being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the July 2015 VA examiner found that the Veteran's peripheral vascular disease was caused by his cardiovascular disorder and diabetes mellitus.  The Veteran is currently service connected for diabetes mellitus.  Thus, the Board finds that the record raises a question as to the Veteran's entitlement to service connection for peripheral vascular disease, to include as secondary to service-connected diabetes mellitus.  As this matter has not been adjudicated by the AOJ, it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  Pertinent to the January 2003 claim for increase, the Veteran's residuals of a fractured tibia and fibula manifested as a marked left ankle disability with swelling, pain and reduced range of motion but have not been productive of ankylosis, and leg length discrepancy has been left leg shortening has been .

3.  Since the January 24, 2003 effective date of the award of service connection, the Veteran's osteoarthritis of the left knee joint (characterized to include  degenerative joint disease of the left ankle) has been manifested by pain, swelling and reduced range of motion, including extension to no less than -30 degrees and flexion to no less than 95 degrees, with subjective complaints of tenderness and pain- the disability  has not been productive of ankylosis, recurrent subluxation, lateral instability, genu recurvatum or dislocation of the semilunar cartilage.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for residuals of a fractured tibia and fibula with shortening of the left leg and peroneal nerve damage are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, 4.124a, 5262 (2015).

2.  The criteria for a rating in excess of 20 percent for residuals of osteoarthritis of the left knee joint and degenerative joint disease of the left ankle are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, 4.124a, 5010, 5262 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).   

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by AOJ (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

An April 2003 pre-rating letter provided pertinent notice to the Veteran in connection with what was then a claim for service connection for a left leg injury.  That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA. 

After the December 2003 award of service connection for osteoarthritis of the left knee joint, and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nonetheless, a July 2015 SSOC set forth the applicable criteria for rating for musculoskeletal disabilities of the leg, to include arthritis and impairment of the tibia and fibula (the timing and form of which suffices, in part, for Dingess/Hartman).

A June 2003 pre-rating letter notified the Veteran as to what information and evidence was needed to satisfy the elements of a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also informed the Veteran to submit any evidence in his possession pertinent to the claims (consistent with Pelegrini).  The December 2003 rating decision reflects the RO's initial adjudication of the claim for an increased rating after the issuance of the June 2003 letter.  Thereafter, the September 2004 SOC set forth specific criteria for higher rating for traumatic arthritis and impairment of the tibia and fibula (the timing and form of which suffices, in part, for Dingess/Hartman).

Notably, the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the record consists of the Veteran's VA treatment records and reports of VA examinations (as requested by the Board in its January 2015 remand).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  No other records have been obtained and, significantly, the Veteran has identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claims that has not been obtained.  During the July 2014, the Veteran testified that he received all of his knee treatment at VA.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  The Board finds that no further action on these claims, prior to appellate consideration, is required.

As regards the July 2014 Board hearing, it is noted that, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.       § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.   Bryant v. Shinseki, 23 Vet. App. 488 (2010).   In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

Here, during the hearing, the undersigned Veterans Law Judge identified the claims on appeal.  Also, information was solicited regarding the Veteran's current knee and lower extremity symptoms.   Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned Veterans Law Judge did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission is harmless.  As indicated above, here, following the hearing, the Board directed further development on the claim in its January 2015 remand, as a result of which additional, pertinent evidence has since been associated with the claims file.  Also, as indicated above, the Board is satisfied that the actions sought on remand have been accomplished to the extent possible.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either  claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeals.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   
II.  Factual Background

An April 2003 VA treatment note reflects the Veteran's complaints of left knee swelling and pain of four days duration.  He described pain of "6-7/10" in severity.  

A report of an April 2003 examination reflects the Veteran's complaints of persistent left knee and ankle pain that was seldom relieved by over-the-counter pain medication and that his symptoms were aggravated with activities such as walking, standing, kneeling, and prolonged sitting.  He described difficulty performing activities such as climbing stairs, shopping and pushing a lawnmower and reported that he did not garden or vacuum.  Physical examination revealed an abnormal, left limping gait and abnormal posture as he preferentially bore weight on his right leg.  There was a two cm shortening of the left leg, signs of abnormal weight-bearing with callosities on the lateral aspect of the left foot and medial aspect of the right foot and loss of muscle substance in the left calf.  The use of any device, crutches, brace or cane for ambulation was denied.  Examination was negative for evidence of nonunion or malunion of the fibula and tibia or heat, redness, swelling, effusion, drainage, abnormal movement, and instability in the left knee.  Left knee flexion was found to be to 120 degrees with pain at 120 degrees and extension was found to be to "-30" degrees with pain at 30 degrees.  Range of motion was not limited by pain, fatigue, weakness, lack of endurance and incoordination at extreme ranges of motion with pain having the major functional impact.  Drawer and McMurray's tests were found to be normal.

Physical examination also revealed eversion deformity in the left ankle.  Examination of the left ankle was negative for heat, redness, swelling, effusion, drainage, abnormal movement, or instability.  Dorsiflexion was found to be to 15 degrees with pain at 15 degrees and plantar flexion as found to be to 30 degrees with pain at 30 degrees.  Range of motion was limited by pain, fatigue, weakness, lack of endurance, and incoordination at extremes of range of motion.  An accompanying X-ray revealed and old healed fracture of the mid-shafts of the left tibia and fibula, old avulsion fracture of the lower portion of the left lateral malleolus, and multiple small metallic fragments within the soft tissues of the upper and lower portions of the left leg probably due to previous gunshot wound.  Following this examination, the examiner offered a diagnosis of status-post fractured tibia and fibula with left leg shortening, and decreased range of motion of the left knee and left ankle.  The examiner commented that the Veteran had no evidence of acute inflammatory changes involving the left tibia and fibula, but that he had loss of muscle substance without muscle herniation of the left lower extremity.  The examiner further noted that the Veteran had decreased range of motion of the left ankle and knee due to pain, and was limited in prolonged walking and standing, and frequent kneeling, squatting and climbing stairs.

A May 2003 private left knee X-ray revealed osteoarthritis of the left knee joint, moderate degenerative changes of the patellofemoral joint, and opaque foreign bodies within the soft tissues of the left upper leg, left knee and left lower thigh.  It also noted mild degenerative arthritis in the left ankle.  

A May 2003 VA left knee X-ray revealed moderate degenerative changes involving the left patellofemoral and knee joint, healed fracture involving the middle one-third of the fibula, and minimal vascular calcification with soft tissue foreign bodies at the proximal calf level.

A September 2003 VA treatment note reflects the Veteran's reports of left knee pain with new onset of left ankle pain and that he had pain at night after walking for six blocks.  Other symptoms were reported to include left ankle swelling and pain with walking.  Physical examination revealed a left knee deformity, tenderness to palpation at the medial joint line and eight mm of valgus laxity.  Left knee range of motion was found to be from zero degrees to 95 degrees.  There was slight swelling and tenderness in the left ankle slight with active range of motion limited to dorsiflexion and plantar flexion; specific range of motion measurements were not provided.

A second September 2003 VA treatment note reflects the Veteran's complaints of pain that was rated as "5-6/10" in severity with the use of prescription medication.  Physical examination revealed mild atrophy of the left quadriceps, tenderness to palpation of the anteromedial joint line, muscle strength of "5/5" throughout and mild edema of the dorsum foot.  Full range of motion except for restricted ankle dorsiflexion was found; specific range of motion measurements were not provided.   Vascular insufficiency in the left lower extremity was also noted.  Examination was negative for medial collateral ligament, lateral collateral ligament, anterior cruciate ligament or posterior cruciate ligament instability.  The use of an assistive device for ambulation was denied.

A November 2003 VA treatment note reflects the Veteran's complaints of left ankle pain, especially after prolonged ambulation and stepping/pushing off curbs and stairs.  He was noted to ambulate without an assistive device.  Physical examination revealed slight swelling and tenderness of the tibial-talus joint line.  Active range of motion was noted to be limited; specific range of motion measurements were not provided.

A December 2003 VA left ankle X-ray was interpreted as showing degenerative changes about the left ankle, subtalar, and talonavicular joints most likely posttraumatic in origin, and multiple metallic fragments in the soft, tissues about the left lower leg/ankle.

A February 2004 VA treatment note indicates that the Veteran had been prescribed crutches due to his left lower extremity weightbearing.  Physical examination revealed slight left ankle swelling and tenderness of the tibial-talus joint line.  Active range of motion was noted to be limited; specific range of motion measurements were not provided.

A March 2004 VA surgery consultation noted the Veteran's description of intermittent left ankle pain which was not severe.  The examiner commented that there was no significant disability from the ankle.  Examination showed plantar flexion from zero degrees to 30 degrees.  An accompanying X-ray revealed anterior osteophytes.  An assessment of minimally symptomatic left ankle degenerative joint disease and surgery was not recommended.  

A report of a December 2006 VA examination reflects the Veteran's complaints of intermittent left leg pain down to the left ankle and left knee pain.  Such episodes of pain occurred two times per week, manifested by pain of "9/10" in severity, and was brought on by cold weather and physical activity.  He reported that he had to rest, that he was able to function without  medication and that he used a knee brace most of the time.  He reported that his functional impairments included an inability to run, jump, squat, kneel, perform heavy lifting or prolonged standing.  He denied difficulty with walking or climbing up and down stairs unless it was cold.  

Physical examination revealed the Veteran's left leg to be 1.5 centimeters shorter than his right leg and that his posture was normal.  Left knee crepitus was found.  Examination was negative for left knee joint effusion, locking pain, recurrent subluxation or ankylosis.  Flexion was found to be to 110 degrees and extension was found to be "-5" degrees with pain, fatigue, weakness, lack of endurance, and incoordination with weakness having the major impact on function.  On repetitive use, the Veteran had an additional 10 degree limitation of flexion only with pain, fatigue, weakness, lack of endurance, and incoordination with weakness having the major impact on function.  The medial and lateral collateral stability tests were found to be normal, the cruciate stability was found to be slightly abnormal, and the medial and lateral meniscus tests were found to be normal.  There was malunion of the tibia and fibula with left knee and left ankle disability resulting in pain and limitation of motion.  

For the left ankle, there was a mild inversion deformity.  Dorsiflexion was found to be to 10 degrees and plantar flexion was found to be to 20 degrees due to weakness with incoordination, lack of endurance and fatigue with weakness being the major impact on function.  On repetitive use, the Veteran had an additional five degree limitation of dorsiflexion and plantar flexion due to pain, fatigue, weakness, lack of endurance and incoordination with weakness being the major impact on function.  An accompanying X-ray revealed an old, healed fractures of the mid-shafts of the tibia and fibula with residual deformity as well as multiple radiodense foreign bodies in the soft tissues.  Following this examination, diagnoses of arthritis due to trauma secondary to fracture of the tibia and fibula, and tibia and fibula impairment of fracture with shortening of the left leg with nerve damage were made.  The examiner attributed the Veteran's finding of limitation of knee and ankle motion, mild inversion deformity of the left ankle, gait abnormality with left foot callosity on the left lateral fifth toe and uneven shoe wear, left leg scarring and retained foreign bodies to the service-connected left tibia and fibula condition.

The report of a January 2010 VA examination reflects the Veteran's complaints of constant left leg pain that occurred spontaneously, that was rated as "9/10" in severity and that this pain traveled from his left foot to his knee.  He reported that he was able to function without medication at the time of pain and that he used a cane for ambulation due to left lower extremity pain.  Overall functional impairment from this disability and the use of a brace, crutches, corrective shoes, a wheelchair, a prosthesis or a walker were denied.  Physical examination revealed his posture to be normal, that he walked with an antalgic gait and that his left leg was shorter than his right leg by that 0.5 centimeters.

Physical examination revealed malunion of the left tibia and fibula without a knee or ankle disability and crepitus.  Examination was negative for edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, subluxation, genu recurvatum, locking pain or ankylosis.  Left knee range of motion was from zero degrees to 140 degrees with pain beginning at 130 degrees.  On repetitive testing, the left knee joint was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  The medial/lateral collateral ligaments stability test, anterior/posterior cruciate ligaments stability test, and medial/lateral stability test were within normal limits.  Examination of the left ankle revealed tenderness but was negative for edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Dorsiflexion was found to be to 10 degrees with pain beginning at five degrees, and plantar flexion to 35 degrees.  On repetitive testing, there was a five degree loss of dorsiflexion motion due to pain, fatigue and lack of endurance with lack of endurance having the major functional impact.  

The report of a July 2015 VA examination documents the Veteran's denials of left knee or ankle flare-ups.  Functional impairments were reported to include limited walking and standing.  He reported that he used a cane on a regular basis.  Physical examination revealed localized tenderness of the lateral malleolus and was negative for left knee muscle atrophy, ankylosis, subluxation, lateral instability or a history of a meniscal condition.  Examination was also negative for left ankle atrophy or ankylosis.  Left knee extension was found to be to zero degrees and flexion was found to be to 100 degrees due to pain.  On repetitive testing, there was no additional motion loss.  The examiner indicated that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use of the knee.  Anterior stability (Lachman test), posterior stability (Posterior drawer test), medial stability and lateral stability were found to be normal.  Left knee functioning was found to not be so diminished that amputation with prosthesis would equally serve the Veteran. 

With respect to the left ankle, ,range of motion testing revealed dorsiflexion  to 10 degrees and plantar flexion to 30 degrees, both with pain.  On repetitive testing, there was no additional loss of motion or function, and the examiner indicated that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time.  The examiner suspected ankle instability or dislocation, but found no laxity the anterior drawer or talar tilt tests.  The functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  It was noted that the Veteran had cardiovascular disease and diabetes mellitus, and that the Veteran's tibia and fibula fracture and arthritis of the left knee and ankle were not the cause of his current left leg vascular condition.

III.  Analysis


Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

At the outset, the Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Historically, the 30 percent rating for the Veteran's fractured tibia and fibula with shortening of the left leg was assigned under Diagnostic Code 5262, for impairment of the tibia and fibula.  That rating has been in effect from May 21, 1969.  The 20 percent rating for osteoarthritis of the left knee and degenerative joint disease of the left ankle has been assigned under Diagnostic Codes 5010-5262, here indicating traumatic arthritis associated with impairment of the tibia and fibula.   See 38 C.F.R. §§ 4.20, 4.27.   That rating has been in effect since January 24, 2003.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5260, a 10 percent requires  flexion  limited to 45 degrees.  A rating of 20 percent is warranted for  flexion limited to 30 degrees and a rating of 30 percent is warranted for  flexion  limited to 15 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, a 10 percent rating is warranted for  extension  limited to 10 degrees and a 20 percent rating is warranted for  extension limited to 15 degrees.  A rating of 30 percent requires extension limited to 20 degrees, while a 40 percent rating requires  extension  limited to 30 degrees.  A 50 percent is warranted for  extension limited to 45 degrees.  38 C.F.R. § 4.71a.  



VA's General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

VA's General Counsel has also held that separate ratings may be assigned for arthritis resulting in limited or painful motion (under Diagnostic Code 5003) and for instability (under Diagnostic Code 5257).  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).

Under Diagnostic Code 5262, a 10 percent rating contemplates impairment of the tibia and fibula by malunion with slight knee or ankle disability.  A 20 percent rating is warranted with moderate knee or ankle disability, and a 30 percent rating is warranted for marked knee or ankle disability.  A 40 percent rating is warranted for nonunion with loose motion, requiring brace.  38 C.F.R. § 4.71a.

Descriptive words such as "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."   38 C.F.R. § 4.6. 

A.  Fractured Tibia and Fibula with Shortening of the Left Leg

Considering the pertinent facts in light of the applicable rating criteria, the Board finds that, at no point pertinent to the current claim for increase has the fracture of the tibia and fibula with left leg shortening more than the 30 percent rating assigned

Initially, the Board notes that while this disability has been characterized to include peroneal nerve damage, the AOJ has only evaluated it as a musculoskeletal disability.  Notably, the Veteran has been awarded service connection for peripheral neuropathy of the left lower extremity, which is evaluated under the diagnostic code for neuritis of the external popliteal nerve (common peroneal) nerve, and for residuals of a retained foreign body in the left lower extremity, which is evaluated under the diagnostic code for a muscle injury.  The rule against pyramiding cautions that evaluation of the same symptoms/impairment under different diagnostic codes is to be avoided.  See 38 C.F.R. § 4.14 (2015).
 

Here, the criteria for a rating greater than 30 percent for the fracture of the tibia and fibula have not been met at any time pertinent to this appeal.  In this respect, the credible lay and medical evidence establishes that the Veteran's fracture of the tibia and fibula continues to be manifested by complaints of swelling, left ankle pain resulting in decreased left ankle range of motion, and associated functional impairment constituting a marked ankle impairment.  The Board notes that the Veteran is currently in receipt of the highest schedular rating for malunion of the tibia and fibula with an ankle disability.  Moreover the record does not show, and the Veteran has not alleged, nonunion of the tibia and fibula or ankle ankylosis.  As such, a rating in excess of 30 percent is not warranted.

With respect the leg length discrepancy, examinations have included objective findings that the Veteran's left leg is shorter than his right leg.  On  April 2003 examination, there was a two cm shortening of the left leg, while on December 2006 examination, the left leg was found to be 1.5 cm shorter., and on A January 2010 examination, was  to be 0.5 cm shorter than the right.  However, there have been no findings suggesting that the left leg measured 3.2 cm to 5.1 cm (1.25 in to two in) shorter than the right leg.  As such, consideration of a higher or separate rating under Diagnostic Code 5275 is not warranted.

B.   Osteoarthritis of the Left Knee Joint and Degenerative Joint Disease
of the Left Ankle

Considering the pertinent facts in light of the applicable rating criteria, the Board finds that, at no point since the effective date of the award of service connection  has the Veteran's osteoarthritis of the left knee warranted more than the 20 percent rating assigned.

Initially, the Board points out that, although this disability has been characterized to include degenerative joint disease of the left ankle, the disability has been evaluated as traumatic arthritis based on impairment of the knee joint.  Moreover, because ankle impairment is considered, under Diagnostic Code 5262 (and, as discussed above), in evaluating the fracture of the tibia and fibula with shortening of the left leg, also evaluating this disability on the basis of ankle impairment  would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.

As regards limitation of motion under Diagnostic Codes 5260 and/or 5261, the evidence shows that the Veteran's service-connected left knee osteoarthritis has manifested as extension limited to no more than 30 degrees and flexion  limited to no more  than 95 degrees.  Extension was found to be to zero degrees in September 2003, December 2006, January 2010 and July 2015 and to -30" in April 2003.  Flexion varied during this period, but has been found, at worst, to be to 95 degrees in September 2003.  Such findings do not support even the minimum, compensable rating under the diagnostic code for limitation of flexion or a higher rating under the diagnostic code for limitation of extension.  

As noted, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the rating formula.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. App. 7.  In this regard, the Board notes that, during his December 2006 VA examination, the Veteran reported left knee pain on range of motion testing and repetitive testing revealed that range of motion was reduced by an additional 10 degrees due to pain, i.e. to 100 degrees.  However, rating in excess of 20 percent is assignable based on consideration of functional loss due to pain and other factors delineated in section 4.40 and 4.45 and DeLuca.  Given the extent of left knee motion demonstrated by the Veteran during his VA examinations and treatment, the overall level of disability demonstrated by the Veteran is not commensurate to a loss of flexion and/or extension to 15 degrees or less, even after taking reported pain into consideration.  Moreover, the Board notes that any range of motion limitation was considered in finding that the Veteran suffered from a moderate knee disability.  

The Board also finds that no other diagnostic code provides a basis for any higher or alternative rating for the left knee.  There are no objective medical findings of, and the Veteran has not alleged, impairment of the genu recurvatum, recurrent subluxation, a meniscus condition or ankylosis.  In the absence of such findings, evaluating the Veteran's left knee under Diagnostic Codes 5256, 5257, 5258, 5259 or 5263 is not warranted.  See 38 C.F.R. 4.71a.  Although the Veteran reported knee instability, objective examination most consistently found no instability.  Drawer and McMurray's tests were found to be normal in April 2003 while examination was negative for medial collateral ligament, lateral collateral ligament, anterior cruciate ligament or posterior cruciate ligament instability in September 2003.  A December 2006 examination found medial and lateral collateral stability tests to be normal, the cruciate stability to be slightly abnormal, and the medial and lateral meniscus tests to be normal.  However, such tests were found to be within normal limits in the January 2010 examination and normal in the July 2015 examination.  Moreover, the July 2015 VA examination found that the Veteran did not suffer from lateral instability.  Therefore, consideration of Diagnostic Code 5257 for lateral instability is not warranted.  

C.  Both Disabilities

The Board further finds that neither disability under consideration has been shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule for this appellate period.  While the Veteran is noted to have retained foreign bodies and to suffer impairment such as decreased sensation, he has already been awarded a separate rating such muscle injuries as a residual of a retained foreign body.  Moreover, while the Veteran complained of skin discoloration on his leg, such impairment has been attributed to peripheral vascular disease by the July 2015 VA examiner.  This examiner also found that the Veteran's peripheral vascular disease was caused by his cardiovascular disease and diabetes mellitus, which are not currently on appeal.

In evaluating each disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Clearly, the Board has considered complaints in reaching the above determinations.  Generally, however, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  In this regard, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of higher ratings for the left knee and left ankle.

Additionally, the Board finds that at no pertinent point has either left lower extremity disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the March 2007 supplemental statement of the case).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to each disability currently under consideration at all pertinent points.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate either disability.   

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional orthopedic impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 

As the threshold requirement for invoking the procedures set forth in 38 C.F.R.     § 3.321(b)(1) is not met, referral of any higher rating claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is no basis for any higher, or staged rating for either disability under consideration, pursuant to Hart and Fenderson (as appropriate), and that each claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher or additional rating for any disability under consideration.  See 38 U.S.C.A.§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

A rating in excess of 30 percent for residuals of a fractured tibia and fibula with shortening of the left leg, peroneal nerve damage and mild degenerative arthritis of the left ankle joint is denied.

An initial rating in excess of 20 percent for osteoarthritis of the left knee joint and degenerative joint disease of the left ankle is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action on the matter of the Veteran's entitlement to a TDIU due to the service-connected left lower extremity disabilities is warranted. 

Here, the Veteran reported that he was unable to work due to his service-connected left leg injury and that he was currently unemployed in an April 2003 VA examination.  In an Application for Increased Compensation Based on Unemployability (VA Form 21-8940) submitted in July 2008, the Veteran asserted that he was unable to work due to his service-connected posttraumatic stress disorder (PTSD) and left leg disabilities.  The Board notes that the AOJ previously awarded a TDIU due to service-connected posttraumatic stress disorder (PTSD) from January 30, 2009 to October 21, 2010 in a September 2013 rating decision.

In a September 2008 opinion Dr. R. I., a VA physician, opined that the Veteran was totally unemployable as a truck driver due to his service-connected disabilities.  The physician further indicated that the Veteran had been diagnosed with knee arthralgia and osteoarthritis and that such disability rendered him unable to perform his customary duties as a truck driver.  In a June 2009 opinion, Dr. D. D., a VA psychiatrist, stated that the Veteran was permanently unemployable due to his service-connected symptoms of PTSD and chronic pain; this provider did not indicate which disability or disabilities contributed to the Veteran's chronic pain.  Moreover, neither opinion includes stated rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a)).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (see 38 C.F.R. § 4.10 (2015) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), further medical findings as to the functional effects of individual, and combined, service-connected disabilities would be helpful in resolving the claim for a TDIU due to left lower extremity disabilities.  

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior undertaking action described above, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file all outstanding, pertinent records.

As for VA records, the record includes VA treatment records from the Long Beach VA Medical Center dated through April 2015.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain all records of pertinent treatment from the Long Beach VA Medical Center since April 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Long Beach VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since April 2015.  Follow the procedures of 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding pertinent, private (non-VA) records.

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file arrange for the Veteran to undergo VA general medical examination, by an appropriate physician, at a VA medical facility. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.



Based on examination of Veteran, and review of the record, the physician should describe the functional effects of each of the Veteran's service-connected left lower extremity disabilities on his ability to perform the mental and/or physical actions required for employment.  Such service-connected lower extremity disability include a fractured tibia and fibula with shortening of the left leg; osteoarthritis of the left knee joint and degenerative joint disease of the left ankle; peripheral neuropathy of the left lower extremity; and residuals of a retained foreign body.

In doing so, the physician should describe what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

In addressing the above, the physician must consider all pertinent evidence and assertions, to particularly include the September 2008 opinion from Dr. R. I.

All examination findings/testing along with complete, clearly stated rationale for the conclusions reached, must be provided.

5.  After completing the requested action, and any additional notification and/or development deemed warranted (to include consideration of whether referral to the Director of Compensation Service for consideration of an extra-schedular rating under 38 C.F.R. § 4.16(b) is warranted) readjudicate the claim in light of all pertinent evidence and legal authority. 

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them 
the appropriate time period for response.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


